IN THE UNITED STATES COURT OF FEDERAL CLAIMS
___________________________________
                                    )
PAUL LOHMANN, et al.,               )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      ) No. 19-cv-994C
                                    )
THE UNITED STATES,                  ) Filed: June 29, 2021
                                    )
                  Defendant.        )
___________________________________ )

                                    OPINION AND ORDER

       Before the Court are Plaintiffs’ Motion for Class Certification and Appointment of Class

Counsel (ECF No. 13) and Amended Motion for Class Certification and Appointment of Class

Counsel (ECF No. 27), as well as Defendant’s alternative request to stay the administration of any

class until a dispositive ruling in this matter (ECF No. 29). For the reasons that follow, Plaintiffs’

motions are DENIED and Defendant’s alternative request is DENIED AS MOOT.

                                         I. BACKGROUND

A.     Plaintiffs’ Claims

       Named Plaintiffs are ten reserve component (“RC”) soldiers who were temporarily

mobilized from the RC to active duty and assigned to Fort Hood, Texas, for multiple temporary

tours of duty between fiscal years (“FYs”) 2014 and 2017. Pls.’ Compl. at ¶¶ 1–2, ECF No. 1.

Plaintiffs allege that they were released from active duty and ordered to return to their homes of

record (“HOR”) at the conclusion of each temporary duty assignment. Id. ¶ 4. Each served on

Temporary Change of Station (“TCS”) orders that authorized per diem at a rate of 55% of the

locality rate, pursuant to paragraph 4950 of the Joint Travel Regulations (“JTR”) dated October 1,

2014 and paragraph 4250(A)(1)(b) of subsequent JTRs dated November 1, 2014 through April 1,
2017. Id. ¶¶ 5–6. Some of the Plaintiffs served on Permanent Change of Station (“PCS”) orders

at Fort Hood immediately before their TCS tour(s) began. Id. ¶ 3.1

       Plaintiffs claim that while at their TCS location, they were all required to live off of the

installation due to the unavailability of government-provided housing, ultimately requiring

Plaintiffs to maintain two households—i.e., their primary/permanent residence at their HOR and

their off-installation housing at Fort Hood. See id. ¶ 45. Despite devoting time and money to

accommodating off-installation housing, with an authorization to receive a 55% per diem

allowance, Plaintiffs allege they were wrongly denied per diem payments for FYs 2015 through

2017. Id. ¶ 30. They further allege that the Army based these denials on an erroneous rule

requiring a multi-day break in service between PCS and TCS duty assignments. Id. ¶¶ 8–9. This

rule resulted from a 2015 U.S. Army Audit Agency report that investigated the circumstances

surrounding the potentially unauthorized payment of TCS entitlements to 146 First Army soldiers.

See Mobilized Soldiers on [TCS] Orders: Audit Report A-2015-0087-FMX (“2015 Audit Report”)

at 32, ECF No. 38-1. According to Plaintiffs, the 2015 Audit Report rule contravened the

applicable JTRs, which required a minimum break in service of only one day. ECF No. 1 ¶¶ 29–

30.

       Plaintiffs allege that the injury caused by the Army’s application of this erroneous rule

extended beyond their individual claims. According to Plaintiffs, as of July 2016, there were 405

RC soldiers assigned to long-term temporary duty at Fort Hood and more than 1,000 additional

RC soldiers assigned to long-term temporary duty at other locations throughout the Continental




       1Facts pertaining to each Plaintiff’s individual orders are alleged at paragraphs 55 through
183 of the Complaint. See ECF No. 1. Details regarding each Plaintiff’s orders are also
summarized in the decisions of the Army Board for Correction of Military Records. See infra n.3.
                                                2
United States. Id. ¶ 46. Plaintiffs believe most of these Reservists were denied per diem for FYs

2015 through 2017 based on the 2015 Audit Report rule. Id.

       Prior to initiating this suit, Plaintiffs attempted for several years to press their claims for

per diem both within and outside the Army. Id. ¶ 49. Plaintiffs claim that they repeatedly inquired

about the alleged payment error to Army officials and contacted several members of Congress for

assistance. See id. ¶¶ 10–11, 16–17, 194. They assert that “these inquiries reached the Army’s

Deputy Chief of Staff for Manpower and Personnel Plans, Programs, and Policies (Army G -1)

office at the Pentagon[;]” however, the Army never issued a final decision on the matter. Id. ¶

194. From October 2016 through mid-2017, Plaintiff Lohmann on behalf of all Plaintiffs

submitted several congressional inquiries and an Article 138 Complaint to no avail. Id. ¶ 70.

Finally, in March 2018, Plaintiffs sent a letter through counsel to the Office of th e Secretary of the

Army requesting per diem payments or a statutory or regulatory basis for the denial of their

payments. Id. ¶ 18. The Army provided an interim response in April 2018, indicating that it would

provide a decision or further correspondence by June 2018. Id. ¶ 19. By July 2019, after Plaintiffs

provided documentation requested by the Army to evaluate their cases and after numerous

exchanges of correspondence, the Army had not issued a decision. Id. ¶¶ 20–23.

       On July 11, 2019, Plaintiffs filed the instant action on behalf of themselves and a proposed

class of similarly situated RC soldiers. Plaintiffs’ Complaint seeks back pay for the per diem

entitlements that the Army allegedly owes Plaintiffs and the proposed class under 37 U.S.C. §

474(a)(4) (Travel and Transportation Allowances) and the JTRs. See ECF No. 1 ¶ 27; see also id.

at 28 (“Prayer for Relief”). Additionally, Plaintiffs seek pre-judgment and post-judgment interest,

costs, and attorneys’ fees, as well as an incentive payment to compensate Plaintiffs for their efforts

and participation in the proposed class action. Id. at 28 (“Prayer for Relief”).



                                                  3
B.     Intervening Actions Providing Partial Relief on Plaintiffs’ Claims

       One week later, on July 18, 2019, the Principal Deputy Assistant Secretary of the Army for

Manpower and Reserve Affairs (“PDASA”) sent a letter to Plaintiff s’ counsel responding to

counsel’s March 2018 letter. See Pls.’ Mot. for Class Certification & Appointment of Class

Counsel, Ex. A (Letter from Principal Deputy Assistant Sec’y Marshall M. Williams to Michael

E. Silverman (July 18, 2019)), ECF No. 13-1. The PDASA determined, after reviewing Plaintiffs’

materials, that Plaintiffs are authorized to per diem entitlements for their active duty periods in

FYs 2016 and 2017. Id. at 1–2. He requested that Plaintiffs submit supporting documentation to

Army Headquarters to initiate the processing of those per diem payments. Id. at 2. The PDASA

further determined that Plaintiffs are not authorized per diem entitlements for the ir active duty

period in FY 2015 because Plaintiffs’ TCS orders were retroactively amended several weeks after

they were released from active duty under their PCS orders to create a two-day break in service

between their then-current TCS orders and previous PCS orders. Id. at 1. The PDASA noted that

the JTR prohibits changing a permanent duty station once travel is complete and also prohibits

retroactively modifying orders to create or change a per diem allowance. Id.; see, e.g., JTR ¶

4950(A)(4) (Oct. 1, 2014), ECF No. 38-1 at 6. Since Plaintiffs were already residing at Fort Hood

on PCS orders and did not have a break in service between their PCS and TCS orders (as those

TCS orders were originally drafted), the PDASA found they are not entitled to per diem for FY

2015. See ECF No. 13-1 at 1. Additionally, he found the retroactive amendment of Plaintiffs’

orders to be contrary to the JTR. Id.

       On March 9, 2020, Defendant moved pursuant to Rule 52.2(a) of the Rules of the United

States Court of Federal Claims (“RCFC”) for an order remanding this matter to the Secretary of

the Army with instructions to submit Plaintiffs’ claims to the Army Board for Correction of



                                                4
Military Records (“ABCMR” or “the Board”) and staying further proceedings pending the remand

decisions.2 See Def.’s Mot. for Voluntary Remand and a Stay of Ct. Proceedings at 1, ECF No.

12. Defendant argued that the “interests of efficiency and justice” weighed in favor of giving the

Army the opportunity to address Plaintiffs’ claims in the first instance. Id. at 3. Plaintiffs

disagreed. They objected to remand on the grounds that it would unduly delay resolution of

Plaintiffs’ and the proposed class’s claims. See Pls.’ Resp. to Def’s Mot. for Voluntary Remand

and for a Stay of Ct. Proceedings at 6–10, ECF No. 14. Despite Plaintiffs’ opposition, on March

26, 2020, the court entered an order staying proceedings and remanding the case to the ABCMR.

See Order (Smith, J.), ECF No. 16. The court was persuaded by Defendant’s argument that the

ABCMR’s decisions could provide complete relief to Plaintiffs or, at the very least, limit the issues

before the court. Id. at 1. In addition, the court noted that potential future class members would

not be prejudiced by a remand because, in the event the ABCMR provided complete or partial

relief to Plaintiffs, Defendant committed to notifying similarly situated Army soldiers that they

might be entitled to compensation. Id. at 2 (quoting ECF No. 12 at 5).

       In November 2020, the ABCMR issued decisions in Plaintiffs’ remand proceedings. See

Joint Status Report, ECF No. 22. 3 In each case, the Board agreed with the PDASA’s decision,

finding Plaintiffs are entitled to per diem payments for FYs 2016 and 2017 but are not entitled to

per diem payments for FY 2015 due to the JTR’s requirement that there be a break in service of at



       2The docket reflects little activity in the litigation between the filing of the Complaint and
Defendant’s remand motion, other than a series of requests to extend the deadline for Defendant’s
response to Plaintiffs’ Complaint.

       3The parties attached to the status report a copy of each Plaintiff’s ABCMR decision. See
Lohmann Decision, ECF No. 22-1; Valdez Decision, ECF No. 22-2; Carpenter Decision, ECF No.
22-3; Vaughn Decision, ECF No. 22-4; Fields Decision, ECF No. 22-5; Williford Decision, ECF
No. 22-6; Samuel Decision, ECF No. 22-7; Patrick Decision, ECF No. 22-8; Lopez Decision, ECF
No. 22-9; and Villegas Decision, ECF No. 22-10.
                                                 5
least one day. See, e.g., Lohmann Decision at 15–16, ECF No. 22-1. With respect to FY 2015,

the ABCMR found that the retroactive amendment of Plaintiffs’ orders “to create a false break in

service” was “extraordinary” and violated the JTR’s prohibition on retroactive revocation and/or

modification of orders. Id. The Board recommended correcting each Plaintiff’s military records

to show eligibility for per diem entitlements for FYs 2016 and 2017 and paying Plaintiffs per diem

based on this correction, less payments Plaintiffs already received, if any, as authorized by the

PDASA’s letter. Id. at 17. The ABCMR recommended denial of any other relief. Id.

       It appears, at least in the case of Plaintiff Lopez, that the Office of the Secretary of the

Army has since acted on the ABCMR’s recommendation and corrected Plaintiffs’ record s. See

Pls.’ Reply Br. in Support of Mot. for Class Certification & Appointment of Class Counsel at 24

(Letter from Def. Fin. & Acct. Agency to Miguel A. Lopez (Jan. 7, 2021) (attached as Ex. A)),

ECF No. 30. As a result, the Defense Finance and Accounting Agency (“DFAS”) has provided

instructions to initiate the process of calculating and issuing per diem payments for FYs 2016 and

2017. Id.

C.     Plaintiffs’ Request for Class Certification

       On March 11, 2020, shortly after Defendant moved for a remand, Plaintiffs filed their

Motion for Class Certification and Appointment of Class Counsel. See ECF No. 13. Plaintiffs’

motion sought certification of three subclasses of similarly situated RC soldiers, including:

       •       Subclass A: Consisting of certain RC soldiers who served a PCS tour of
       duty during FYs 2013 and/or 2014 whose orders instructed the soldier to return to
       his or her HOR and be “released from active duty” upon arrival. Each of these
       soldiers was released from active duty and traveled to his or her HOR at the
       conclusion of FY 2014. Each was subsequently ordered to return to active duty at
       Fort Hood on TDY orders for FYs 2015 and/or 2016 and was authorized per diem
       at the 55% rate. Each soldier requested per diem for FYs 2015 and/or 2016 in
       accordance with the JTR, and it was denied by the Army.




                                                6
       •       Subclass B: Consisting of RC soldiers who never served on PCS tours but
       instead served multiple TDY tours at the same duty location during FYs 2014
       through 2017 and whose TDY orders authorized per diem at the 55% rate. Each of
       these soldiers was released from active duty and traveled to his or her HOR at the
       conclusion of each tour. Each soldier requested per diem for each tour in
       accordance with the JTR, and it was denied by the Army.

       •       Subclass C: Consisting of certain RC soldiers similarly situated to the
       members of subclasses A or B who were paid per diem at the 55% rate and had
       their payments wrongly recouped by the Army.

Id. at 12–13. Further briefing on Plaintiffs’ motion was stayed, along with all other proceedings,

during the remand period.

       On December 30, 2020, following the ABCMR’s remand decisions, Plaintiffs filed an

Amended Motion for Class Certification and Appointment of Class Counsel, renewing their

request that the Court certify the proposed subclasses.4 See Pls.’ Am. Mot. for Class Certification

& Appointment of Class Counsel, ECF No. 27. As in the original motion, Plaintiffs argue that

they satisfy the class certification standards set forth in RCFC 23(a) and (b). Id. at 8–16.

Specifically, they claim that the proposed class likely includes hundreds, if not thousands, of RC

soldiers dispersed across the Continental United States, thus satisfying the numerosity

requirement. Id. at 8–9. Plaintiffs contend that there are common questions of law and fact

because they and the proposed class served on similar types of mobilization orders and were

wrongly denied per diem payments by the Army in contravention of the JTR. Id. at 10–11. For

similar reasons, Plaintiffs contend that their claims are typical of the proposed class. Id. at 12.



       4  Notably, in the amended motion, Plaintiffs modified the definition of subclass A,
expanding it to RC soldiers “subsequently ordered back to active duty on TDY orders for FY 2015
and/or FY 2016,” ECF No. 27 at 5, without limitation to a particular duty loc ation. Compare id.
with ECF No. 13 at 4 (limiting subclass A to RC soldiers “subsequently ordered back to Fort Hood
on TDY orders for FY 2015 and/or FY 2016”) (emphasis added). The Court presumes that the
correction was intentional, as it aligns the definition with the grounds for certification alleged in
Plaintiffs’ Complaint and certification motions. See, e.g., ECF No. 1 ¶ 46. Accordingly, this
opinion addresses Plaintiffs’ request to certify a proposed class as defined in the amended motion.
                                                 7
They allege the adequacy requirement is also met, citing to declarations describing the

qualifications and experience of their counsel and noting the lack of any conflicts of interest

between Plaintiffs and the proposed class. Id. at 13–14. Finally, Plaintiffs argue that a class action

is the superior method for resolving the proposed class’s claims because class members likely

would not bring separate actions and because managing the proposed class would not be

particularly difficult. Id. at 14–16. See also generally ECF No. 30.

       In its opposition, Defendant argues that the scope of any class certified by the Court should

be limited to what remains of the case after remand. See Def.’s Resp. to Pls.’ Mot. to Certify Class,

Or In the Alt., Mot. to Stay the Admin. of Any Class Until the Ct. Rules on the Parties’ Cross-Mot.

for J. on the Admin. R. at 5, ECF No. 29. In Defendant’s view, the ABCMR provided complete

relief to Plaintiffs on their claims related to FYs 2016 and 2017 (“FY 2016/2017 claims”) and, as

such, those claims are moot and cannot proceed on a class basis. Id. at 6–9. Defendant asserts

that the remaining FY 2015 claim does not satisfy all the requirements of RCFC 23. Id. at 11–16.

Specifically, Defendant argues that Plaintiffs are merely speculating about the number of RC

soldiers whose per diem allowances were similarly denied. Id. at 11–12. It further claims that

commonality and typicality are not present because determining each proposed class member’s

entitlement to per diem would require an individualized determination of his or her specific

circumstances. Id. at 12–14. Finally, Defendant claims that Plaintiffs fail to establish that a class

action would be superior to other available methods, considering the possible range of damages

sought by potential class members, the need for individualized assessments to resolve each class

member’s claim, and the difficulty in identifying potential class members. Id. at 15–16. Because

of the alleged difficulties in managing a class, Defendant moves, in the alternative, to stay class

notice and administration pending resolution of Plaintiffs’ claims on the merits. Id. at 16–17.



                                                  8
                                   II. STANDARD OF REVIEW

        Class action cases are “an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 348

(2011) (quotations omitted). RCFC 23, which borrowed criteria from its counterpart in the Federal

Rules of Civil Procedure (with some important distinctions), governs class actions in this Court.

See King v. United States, 84 Fed. Cl. 120, 122 & n.2 (2008). The rule provides that one or more

members of a class may sue in a representative capacity on behalf of all members of the class only

if: (1) the class is so numerous that joinder of all members is impracticable, (2) there are questions

of law or fact common to the class, (3) the claims or defenses of the named plaintiffs are typical

of the claims or defenses of the class, and (4) the named plaintiffs will fairly and adequately protect

the class’s interests in the case. RCFC 23(a). Additionally, a class action can be maintained only

if the Court finds that “the United States . . . acted or refused to act on grounds generally applicable

to the class,” the common legal or factual questions “predominate over any questions affecting

only individual [class] members,” and that litigating the claims on a class basis “is superior to other

available methods for fairly and efficiently adjudicating the controversy.” RCFC 23(b)(2), (b)(3).

        Plaintiffs bear the burden of affirmatively establishing that the RCFC 23 requirements are

“in fact” met. Dukes, 564 U.S. at 350 (emphasis omitted); see Fisher v. United States, 69 Fed. Cl.

193, 197 (2006). In determining whether Plaintiffs have carried their burden, the Court must

conduct a “rigorous analysis” and may probe beyond the pleadings to assess Plaintiffs’ showing.

Dukes, 564 U.S. at 350–51. Because RCFC 23’s requirements are stated in the conjunctive, the

failure of Plaintiffs “to satisfy any one of them is fatal to class certification.” Barnes v. United

States, 68 Fed. Cl. 492, 494 (2005).




                                                   9
                                         III. DISCUSSION

       To resolve Plaintiffs’ request for class certification, the Court must address two distinct

questions: (1) does mootness prevent Plaintiffs from proceeding on behalf of a class with respect

to their FY 2016/2017 claims, and (2) have Plaintiffs satisfied the RCFC 23 requirements to certify

a class with respect to their FY 2015 claim? The Court answers both questions in the negative.

A.     Plaintiffs’ FY 2016/2017 Claims are Moot and, Therefore, a Class Action with
       Respect to those Claims is Moot.

       1.      The ABCMR’s Decisions Render Plaintiffs’ FY 2016/2017 Claims Moot.

       Defendant raises a threshold issue regarding certification of Plaintiffs’ FY 2016/2017

claims. It argues that such claims have been mooted by the ABCMR’s decisions finding each

Plaintiff eligible for per diem allowances for FYs 2016 and 2017. See ECF No. 29 at 6. Plaintiffs

disagree, contending that the ABCMR has done nothing more than determined that Plaintiffs are

owed per diem payments for those fiscal years—payments they have yet to receive—and that

additional relief can be afforded by the Court. See ECF No. 30 at 6–8.

       Article III of the Constitution limits the jurisdiction of federal courts to cases and

controversies. 5 U.S. CONST. art. III, § 2. This limitation ensures that federal courts adjudicate

only “actual and concrete disputes, the resolutions of which have a direct consequence on the

parties.” Monk v. Shulkin, 855 F.3d 1312, 1316 (Fed. Cir. 2017) (“A case is said to lack an actual

or concrete dispute where the relief sought by a plaintiff is satisfied or otherwise rendered moot.”).

“If an intervening circumstance deprives the plaintiff of a ‘personal stake in the outcome of the




       5Although not a court created by Article III of the Constitution, the Court of Federal Claims
applies Article III’s case-or-controversy requirement. See Anderson v. United States, 344 F.3d
1343, 1350 n.1 (Fed. Cir. 2003) (collecting cases).
                                                 10
lawsuit,’ at any point during the litigation, the action can no longer proceed and must be dismissed

as moot.” Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160–61 (2016).

       A party asserting mootness must show that (1) “‘there is no reasonable expectation . . . ’

that the alleged violation will recur” and (2) “interim relief or events have completely and

irrevocably eradicated the effects of the alleged violation.” Los Angeles Cty. v. Davis, 440 U.S.

625, 631 (1979); see Ferring B.V. v. Watson Lab’ys, Inc.-Fla., 764 F.3d 1382, 1391 (Fed. Cir.

2014). If, notwithstanding intervening events, the “court can fashion some form of meaningful

relief” for the plaintiff, then the claim will not be considered moot. Church of Scientology of Cal.

v. United States, 506 U.S. 9, 12 (1992) (emphasis in original); see Kennedy v. United States, 124

Fed. Cl. 309, 328 (2015), rev’d on other grounds, 845 F.3d 1376 (Fed. Cir. 2017) (dismissing as

moot a claim related to repayment of ROTC scholarship benefits where a board of corrections

afforded the plaintiff relief on that claim).

       Here, Defendant has shown that the factors of mootness are met. Pursuant to the court’s

remand order, the ABCMR issued decisions for each Plaintiff recommending a correction of

records to show that he or she is eligible for per diem entitlements for FYs 2016 and 2017 and

payment of the per diem for those periods, less any amounts they may have already recovered.

See, e.g., ECF No. 22-1 at 17. As a result of these decisions, the Secretary of the Army is

authorized to pay Plaintiffs the amounts owed for their FY 2016/2017 claims. 10 U.S.C. §

1552(c)(1). As evidenced by a letter submitted by Plaintiffs, the Secretary has since acted on the

ABCMR’s recommendation and, at least in the case of Plaintiff Lopez, corrected records

accordingly. See ECF No. 30 at 24 (referencing a directive issued by the Office of the Secretary

of the Army “that corrects your military records”). Additionally, DFAS has provided instructions




                                                11
to at least one named plaintiff (and presumably the others) about how to initiate the process of

calculating and issuing the payments owed to Plaintiffs. Id.

       Given these circumstances, the alleged violation with respect to Plaintiffs’ FY 2016/2017

claims cannot recur. See Davis, 440 U.S. at 631. Nor do Plaintiffs present a meaningful argument

that it could.6 Because the ABCMR resolved these claims in Plaintiffs’ favor, the parties no longer

have adverse legal interests with respect to these claims and thus there is no longer a “live issue[]”

that this Court could adjudicate. Shulkin, 855 F.3d at 1316; see DeFunis v. Odegaard, 416 U.S.

312, 317 (1974) (“The controversy between the parties has thus clearly ceased to be ‘definite and

concrete’ and no longer ‘touch(es) the legal relations of parties having adverse legal interests.’”).

       The ABCMR’s decisions also entitle Plaintiffs to payment of any amounts owed for their

per diem allowances in FYs 2016 and 2017, thus completely extinguishing the effects of

Defendant’s prior decision not to pay these claims. Davis, 440 U.S. at 631. Plaintiffs’ arguments

to the contrary are unpersuasive. First, Plaintiffs complain that the ABCMR’s decisions

determined only that Plaintiffs are owed per diem for FYs 2016 and 2017 but did not determine

what amounts Plaintiffs are owed. See ECF No. 30 at 6. As Plaintiffs acknowledge, however,

payment of the amounts owed will be issued by DFAS once Plaintiffs submit the requisite

information supporting their reimbursement calculations. See id.; see also id. at 24 (instructing

Plaintiff Lopez to submit his travel office calculation, the evidence used for that calculation, and a

copy of the approved action to DFAS for payment). That different agency components are

responsible for the task of calculating and issuing the payments based on the correction of records




       6 Indeed, it is unlikely that a similar violation could occur with respect to any per diem
claims arising after FY 2017 or in the future. The Complaint alleges that “[t]he JTR published on
May 1, 2017 abolished the per diem authorization for RC service members on temporary duty in
excess of 181 days.” ECF No. 1 ¶ 26.
                                                 12
does not undermine the legal significance of the ABCMR’s decision recommending such

correction. See 10 U.S.C. § 1552(c)(1).

       Equally important, it appears that the primary reason Plaintiffs have not received a

determination of the amount of per diem owed is because Plaintiffs have, as they put it, “rejected

the Government’s offer” to provide the information requested by DFAS in order to complete

payment. ECF No. 30 at 8 n.2. Contrary to Plaintiffs’ characterization, the ABCMR’s decisions

to correct Plaintiffs’ records, and Plaintiffs subsequent entitlement to payment based on the

correction, is not an offer to resolve Plaintiffs’ FY 2016/2017 claims, it is a resolution of those

claims. Plaintiffs cannot create an actual controversy, where one no longer remains, under Article

III’s justiciability requirements by refusing to collect what the parties now agree they are legally

owed.7 See Russell v. United States, 661 F.3d 1371, 1375 (Fed. Cir. 2011) (holding that the

plaintiff’s choice not to accept payment from the defendant in satisfaction of his claim was

insufficient to avoid his individual claim becoming moot).

       Plaintiffs also contend that, even if DFAS ultimately reimburses them in full for their FYs

2016 and 2017 per diem allowances, their claims are not moot because the Court could afford

additional relief—i.e., pre- and post-judgment interest, costs, attorneys’ fees, and a possible class

incentive award. See ECF No. 30 at 7. These are ancillary requests for relief, however, “wholly

unrelated to the subject matter of the litigation,” which do not on their own justify continuing

litigation where the parties’ basic dispute has terminated. Diamond v. Charles, 476 U.S. 54, 70

(1986) (“[T]he mere fact that continued adjudication would provide a remedy for an injury that is




       7 Because Plaintiffs have not yet initiated the process to receive their per diem entitlements,
any objections at this point to the payments issued by DFAS, or the manner in which the Army
calculates the per diem owed, would be speculative and thus would not support an argument that
the FY 2016/2017 claims are still live.
                                                 13
only a byproduct of the suit itself does not mean that the injury is cognizable under Art. III,” id. at

70–71); see Russell, 661 F.3d at 1375 (“The law is clear that when a court seeks to determine

whether a plaintiff’s claim is moot because the claim has been satisfied, the proper focus is on

whether the plaintiff’s principal claim has been resolved, not on whether ancillary expenses . . .

have been paid or have accrued.”). Indeed, the Supreme Court has expressly held that fees and

costs are, “of course, insufficient to create an Article III case or controversy where none exists on

the merits of the underlying claim.” Lewis v. Cont’l Bank Corp., 494 U.S. 472, 480 (1990); see

Veterans Contracting Grp., Inc. v. United States, 743 F. App’x 439, 441 (Fed. Cir. 2018) (“a free-

standing claim for fees and expenses of attorneys is not a viable basis for avoiding mootness”).

       Plaintiffs’ reliance on interest as a form of relief raises a separate problem. Plaintiffs have

not, as they must, identified any authority affirmatively and separately waiving sovereign

immunity for interest on the damages award they seek against the United States. See Marathon

Oil Co. v. United States, 374 F.3d 1123, 1126 (Fed. Cir. 2004); see also Alaska Airlines, Inc. v.

Johnson, 8 F.3d 791, 798 (Fed. Cir. 1993) (“Interest may not be recovered against the government

in the absence of an explicit waiver of sovereign immunity for that purpose.”); RuizGarcia v.

United States, 54 Fed. Cl. 41, 46 (2002) (holding that member of Marine Corps would not be

entitled to pre-judgment interest even if he stated a claim for back pay).

       Accordingly, the Court finds Plaintiffs’ FY 2016/2017 claims are moot.

       2.      The Picking Off Exception to the Mootness Doctrine Does Not Apply to the FY
               2016/2017 Claims.

       Because this action was brought on behalf of a proposed class, Plaintiffs argue that the

mootness analysis does not end with their individual claims. See ECF No. 27 at 12–13 n.8; see

ECF No. 30 at 8–10. They contend that the FY 2016/2017 claims may still proceed on a class

basis, notwithstanding that the ABCMR’s decisions resolved the question of Plaintiffs’ entitlement

                                                 14
to per diem payments in those fiscal years. See id. In response, Defendant argues that the class

action mootness cases on which Plaintiffs rely are factually distinguishable, as well as inapposite

in the context of RCFC 23 opt-in class actions. See ECF No. 29 at 7–9.

       The Federal Circuit has not specifically addressed the issue of mootness in a RCFC 23

class action where the plaintiff’s claim became moot before the court ruled on a pending class

certification motion. With respect to its counterpart, Federal Rule of Civil Procedure (“FRCP”)

23, numerous courts have adopted the general rule that “a class action must be dismissed for

mootness when the personal claims of the named plaintiffs are satisfied and no class has been

properly certified.” Clark v. State Farm Mut. Auto. Ins. Co., 590 F.3d 1134, 1138 (10th Cir. 2009)

(collecting cases); see, e.g., Cruz v. Farquharson, 252 F.3d 530, 533–34 (1st Cir. 2001); Brunet v.

City of Columbus, 1 F.3d 390, 399 (6th Cir. 1993); Sze v. INS, 153 F.3d 1005, 1009 (9th Cir. 1998),

abrogated on other grounds, United States v. Hovsepian, 359 F.3d 1144 (9th Cir. 2004).

       Courts, however, have frequently recognized that the general rule is subject to certain

mootness-avoidance exceptions. In Sosna v. Iowa, the Supreme Court suggested that in instances

of pre-certification mootness it may be possible for certification “to ‘relate back’ to the filing of

the complaint . . . depend[ing] upon the circumstances of the particular case” and especially where

the issue could otherwise evade review. 419 U.S. 393, 402 n.11 (1975). As Plaintiffs note, some

courts have relied on Sosna to hold that a defendant’s unaccepted offer of judgment or settlement

offer to the named plaintiff does not moot the putative class’s claims, even where the court has not

ruled on a class certification motion. See ECF No. 30 at 8–9 (collecting cases). One such case is

Pitts v. Terrible Herbst, Inc., in which the plaintiff brought a class action complaint against his

employer alleging a claim for failure to pay minimum and overtime wages. 653 F.3d 1081, 1084

(9th Cir. 2011). Before the plaintiff sought class certification, the defendant-employer served a



                                                 15
Rule 68 offer of judgment to fully compensate the plaintiff. Id. at 1085. Although the plaintiff

did not accept the offer, the district court dismissed the entire case as moot and entered judgment

in the plaintiff’s favor. Id. The Ninth Circuit reversed, concluding that the unaccepted offer of

judgment did not moot the case because the plaintiff’s claim was transitory “by virtue of

defendant’s litigation strategy” and thus otherwise capable of evading re view. Id. at 1090–91.

The Court held that applying this so-called “picking off” exception furthered the aims of Rule 23

class actions by preventing the defendant from buying off the named plaintiff’s claim before a

class could be certified. See id. at 1091 (citing Deposit Guar. Nat. Bank, Jackson, Miss. v. Roper,

445 U.S. 326, 339 (1980)).

       Likewise, in Unan v. Lyon, the Sixth Circuit held that the picking off exception applied in

a class action challenging a state health agency’s misclassification of individuals eligible for

comprehensive Medicaid coverage. 853 F.3d 279, 287 (6th Cir. 2017). There, the agency

corrected the error with respect to the named plaintiffs within days of the complaint being filed

and subsequently resolved the errors with respect to putative class members as they became

known. Id. at 286. The Court held that the suspicious timing of the agency’s corrective actions,

which occurred through an ad hoc process more akin to strategic litigation avoidance rather than

standard operating procedure, supported application of the picking off exception. Id. at 286–87.

       Here, as in Pitts and Unan, Plaintiffs claim that Defendant has “attempt[ed] to manufacture

mootness by picking off” their individual claims. ECF No. 30 at 9. The facts of the instant matter,

however, are materially distinguishable from the cases Plaintiffs cite and do not support

application of a mootness avoidance exception. First, considering the totality of the circumstances,

the timing of Defendant’s actions in this case are not suspect. See Unan, 853 F.3d at 286 (finding

that correcting challenged error two days after filing of complaint was “suspect”). Although the



                                                16
PDASA issued a determination that Plaintiffs are entitled to per diem payments for FYs 2016 and

2017 only one week after Plaintiffs filed their Complaint, neither the letter itself nor the

surrounding circumstances demonstrate that he did so in response to the litigation or in an attempt

to moot Plaintiffs’ claims. See generally ECF No. 13-1. Rather, the letter appears to be the long-

awaited culmination of a review conducted at Plaintiffs’ request. See id. at 1 (“I apologize for the

delay in responding to your initial letter of March 7, 2018.”). Contrary to Plaintiffs’ contention,

nothing about that review seems “expedited,” ECF No. 30 at 10, as shown by the correspondence

beginning in May 2018 between Plaintiffs’ counsel and the Army staff action officer assigned to

review Plaintiffs’ cases, see ECF No. 38-1 at 155–72. Despite much delay, as of February 21,

2019, the review appears to have been completed and the proposed response was being reviewed

by the Army’s lawyers. Id. at 172. It is certainly understandable that after 16 months Plaintiffs

chose to initiate this action rather than wait any longer for the Army’s final response. But the

circumstances do not suggest a strategic rather than incidental decision by the Army to reverse its

prior position on Plaintiffs’ FY 2016/2017 claims.

       Additionally, the PDASA’s decision is not the action that purportedly mooted Plaintiffs’

FY 2016/2017 claims. Nor did Defendant subsequently make an offer of settlement or judgment,

as in the cases on which Plaintiffs rely. See ECF No. 30 at 8–9 (citing cases that discuss “settlement

overtures as a tactic to ‘pick off’ named class action plaintiffs,” id. at 8). Here, the claims were

mooted by the decisions of the ABCMR during a remand ordered pursuant to the court’s authority

provided in the Tucker Act and the rules of this court. See 28 U.S.C. § 1491(a)(2); see also RCFC

52.2. The rationale underlying the picking off exception is inapplicable in this case where

Defendant did not (and could not) act unilaterally to moot Plaintiffs’ claims. In a military pay

case, the Government may request a voluntary remand, but it cannot compel remand proceedings



                                                 17
without the court’s permission after due consideration of any objections by the plaintiff. See RCFC

52.2 (“In any case within its jurisdiction, the court, on motion or on its own, may order the remand

of appropriate matters to an administrative or executive body or official.”). Whether the court

remands a case for the agency to voluntarily reconsider its prior position is a matter within the

court’s discretion, and the court may deny such request if it finds that it is frivolous or made in bad

faith. See SKF USA Inc. v. United States, 254 F.3d 1022, 1029 (Fed. Cir. 2001). Given the court’s

exercise of discretion to order remand in this case, it cannot fairly be said that the ABCMR’s

decisions were an at attempt to “buy off” Plaintiffs’ claims before a class could be certified. Pitts,

653 F.3d at 1088. After all, the ABCMR recommended only partial relief on Plaintiffs’ claims.

Nor does use of the remand procedures in this case make it likely that any similar claims of the

proposed class will evade judicial review. The authority to allow an agency to correct its mistake

through remand resides solely with the reviewing court. It is, therefore, the Court—not the

Government—which has the discretion to determine how a particular litigation proceeds,

depending on the circumstances of the case.

       The use of “established, standardized procedures” to both obtain an order remanding

Plaintiffs’ case to the ABCMR and to adjudicate Plaintiffs’ claims before the ABCMR likewise

weighs against the application of the picking off exception here. Unan, 853 F.3d at 286. Courts

have declined to apply mootness avoidance theories in circumstances where an agency granted the

named plaintiffs relief through a standard process or where the facts did not establish that the

decision to afford relief was aimed at evading judicial review. See, e.g., Sze, 153 F.3d at 1008;

Cruz, 252 F.3d at 535; William B. Rubenstein, Newberg on Class Actions § 2:15 (5th ed. 2015)

(noting that, outside the context of a Rule 68 offer, “a defendant may unilaterally accord individual




                                                 18
relief to a named plaintiff incidentally or as a matter of standard operating procedure without any

specific intention of preventing judicial review of class claims”).

        The Ninth Circuit’s decision in Sze is instructive. In Sze, the plaintiffs brought a class

action suit against the Immigration and Naturalization Service (“INS”), seeking to compel

decisions on naturalization applications that had been pending longer than the 120-day statutory

adjudication period. See Sze, 153 F.3d at 1007. By the time the case was briefed before the Ninth

Circuit, each plaintiff had received a decision on his or her application. Id. at 1008. The Court

held that the plaintiffs could not avoid mootness because they did not show that INS acted on their

applications “because of the litigation.” Id. Rather, as could be said of the instant case, the agency

acted “in due course, albeit a significantly delayed due course.” Id.; see Cruz, 252 F.3d at 535

(holding that the facts did not establish that the INS was thwarting judicial review by quickly

issuing decisions on petitions pending in the standard adjudication process before the court could

rule on the merits or class certification). 8

        Defendant contends that Plaintiffs’ mootness avoidance argument separately fails because

the cases Plaintiffs cite addressed mootness in the context of FRCP 23, which unlike RCFC 23

provides for opt-out classes. See ECF No. 29 at 8. Defendant contends that the Supreme Court’s

decision in Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66 (2013), is more analogous. In

Symczyk, the Court held that the defendant’s offer of judgment fully satisfying the plaintiff’s claim




        8
         Although not raised in the briefs, Plaintiffs emphasized at oral argument that the Court
should not find the class action moot given the potential running of the six-year statute of
limitations, which Plaintiffs assert would bar any FY 2015 per diem claims of the proposed class.
There is, however, no claim of mootness relating to Plaintiffs’ FY 2015 claim. Regardless,
Supreme Court precedent suggests the contrary. See Crown, Cork & Seal Co. v. Parker, 462 U.S.
345, 350 (1983) (holding that the filing of a class action tolls the statute of limitations as to all
putative class members, including those individuals who choose to intervene and those that file
separate actions after class certification is denied).
                                                 19
in a Fair Labor Standards Act (“FLSA”) case mooted the plaintiff’s collective-action allegations.

Id. at 75. The Court in Symczyk distinguished a FLSA collective action from a FRCP 23 class

action, explaining that “essential” to its decision in Sosna was the fact that “a putative class

acquires an independent legal status once it is certified under Rule 23.” Id. No such status arises

in a FLSA collective action where “[t]he sole consequence of conditional certification” is the

distribution of a notice to employees who become parties to the case “only by filing written consent

with the court.” Id. As Defendant notes, FLSA collective actions share a common feature with

RCFC 23 class actions: they both require that similarly situated persons affirmatively opt-in. See

ECF No. 29 at 12.

       The parties do not cite any decisions of the Federal Circuit or other judges of this court

applying Symczyk to the question of class certification under RCFC 23. The Court located two

potentially relevant cases on its own, neither of which particularly help Defendant. In the first,

Shulkin, the Federal Circuit discussed Symczyk in addressing the question of whether a claimant in

the United States Court of Appeals for Veterans Claims could continue to appeal the denial of

class certification where he received full relief on his claim during the pendency of his appeal.

Shulkin, 855 F.3d at 1316–18. The Court rejected the Government’s mootness argument, which

(like Defendant’s argument) drew on Symczyk’s discussion of the independent legal status of a

FRCP 23 putative class. Id. at 1317 (explaining that the “primary” rationale underlying Symczyk

was that the plaintiff’s claim was mooted before a ruling on class certification ). In Horvath v.

United States, another judge of this court cited Symczyk without extended discussion to support

the conclusion that a plaintiff in a civilian pay case had standing such that the court could decide

his RCFC 23 class certification motion. 149 Fed. Cl. 735, 745 (2020) (“FRCP 23—and




                                                20
presumably RCFC 23—but not the FLSA’s collective-action procedure, creates a class with legal

status independent of the class representative.”).

       Here, it is not necessary for the Court to break new ground on whether Symcyzk’s rationale

applies equally to RCFC 23 class actions. Even applying Sosna and other cases addressing

mootness in the context of FRCP 23 class actions, Plaintiffs have not shown that an exception to

the general mootness rule would allow them to proceed on their FY 2016/2017 claims on behalf

of the proposed class.

B.     The Remaining FY 2015 Claim Does Not Meet the Requirements for Class
       Certification.

       Unlike the FY 2016/2017 claims, it is undisputed that Plaintiffs’ FY 2015 claim presents a

live controversy, the resolution of which will affect Plaintiffs’ legally cognizable interests.

Accordingly, the Court must decide whether Plaintiffs have met the requirements of RCFC 23 to

bring their FY 2015 claim on behalf of the proposed class. The Court finds that Plaintiffs fail to

meet their burden on the numerosity, commonality, typicality, and superiority factors.9

       1.       Numerosity

       The first prerequisite for class certification requires a named plaintiff to demonstrate that

the proposed class is so numerous that joinder is impracticable. See RCFC 23(a)(1). A plaintiff

need not precisely identify the number of potential class members that exist, but it must do more

than present speculation or conclusory allegations. See Fisher, 69 Fed. Cl. at 198. Courts have

had varying views on the number of class members necessary to meet the numerosity requirement

but have in some instances presumed numerosity is satisfied by the presence of 40 class members.

See id. at 199 (collecting cases).




       9   RCFC 23’s adequacy requirement does not appear to be in dispute.
                                                21
       Plaintiffs contend that the number of proposed class members in the instant case could

reach as high as the “hundreds” or “thousands.” ECF No. 30 at 13; ECF No. 27 at 8 (claiming the

“pool of potential class members consists of hundreds, possibly thousands, of RC soldiers”) . They

rely on two sets of figures to support their numerosity showing: (1) the numbers of soldiers on

temporary duty orders in certain years and (2) statistics reported in the 2015 Audit Report and a

follow-on 2016 Army-wide audit report conducted to investigate potentially inappropriate per

diem allowances associated with TCS orders. See ECF No. 27 at 8; see also ECF No. 30 at 13–

14. The first item of data does little to establish their burden. As Defendant points out, that there

were 405 RC soldiers assigned to long-term temporary duty at Fort Hood in 2006, or that the Army

issued more than 1,280 TCS orders in FY 2013, does not establish (or provide a sufficient basis to

reasonably infer) that any of the soldiers in these groups were denied per diem allowances. See

ECF No. 29 at 11–12.

       The audit reports are more specific to the claims raised by Plaintiffs and thus require closer

analysis. The 2015 Audit Report identifies 146 soldiers who received per diem entitlements in

connection with TCS orders. See ECF No. 38-1 at 29. As an initial matter, only soldiers who were

denied per diem (or whose per diem was recouped) would be relevant to the numerosity analysis.

In any event, of these soldiers, the auditors found that 33 appropriately received per diem and 100

received unauthorized per diem because they did not have the minimal one-day break in service

required by the JTR. Id. at 36, 38. These soldiers, therefore, would not be potential class members.

At most, only 13 soldiers reviewed in the 2015 Audit Report would potentially fall within the

ambit of the proposed class, if their per diem payments were recouped. The auditors found that

these soldiers were entitled to per diem allowances under the plain language of the JTR but should

have been denied payments because the length of their breaks in service did not meet the intent of



                                                 22
the JTR. See id. at 36 (finding the JTR’s intent not met by break in service of less than 30 days).

But even assuming payments were recouped, these soldiers would have claims akin to Plaintiffs’

now-moot FY 2016/2017 claims, which were based on the application of the erroneous 2015 Audit

Report rule. This data is, therefore, not especially relevant in determining whether the numerosity

requirement is met for certifying a class on Plaintiffs’ FY 2015 claim.

       The 2016 Audit Report identifies 198 soldiers who transitioned between PCS and TCS

orders at the same duty station with a break in service of less than 30 days, 50 of whom received

per diem entitlements. See Audit of Mobilized Soldiers on [TCS] Orders—Armywide (“2016 Audit

Report”), Audit Report A-2016-0038-FMX at 71, 72, ECF No. 38-1. Aside from the threshold

distinction of having received per diem, 23 of the 50 soldiers did not have a minimum one-day

break in service and thus would not be part of the class. Id. at 71. Like the 13 soldiers discussed

in the 2015 Audit Report, 27 soldiers reviewed in the 2016 Audit Report would potentially fall

within the proposed class, if the Army recouped their per diem payments as the auditors

recommended. See id. at 71, 73 (concluding that soldiers should not have received per diem

entitlements, even though they met the one-day break in service requirement, because the length

of their breaks in service contravened the intent of the JTR; recommending a 90-day or more break

in service requirement). But again, these soldiers would have claims like Plaintiffs’ now-moot FY

2016/2017 claims—not the remaining FY 2015 claim.

       Through simple subtraction, that leaves 148 soldiers who did not receive per diem

payments. Without more information, it is not possible for the Court to determine whether this

figure indicates a likelihood that there are numerous potential class members. The audit report

does not explain why such payments were not received and, importantly, does not confirm that per

diem payments were denied. It does not provide sufficient information to determine whether these



                                                23
soldiers potentially meet the criteria of Plaintiffs’ class definition—e.g., that these soldiers traveled

to their HORs at the end of their PCS orders and were released from active duty, were ordered

back to active duty on TDY orders authorizing 55% per diem, requested per diem in accordance

with the JTR, and were denied per diem. Nor does it help the Court determine whether any of

these soldiers would have claims similar to Plaintiffs’ remaining FY 2015 claim. To be sure, it is

certainly possible that some of these 148 soldiers could include proposed class members.

Plaintiffs, however, have not provided adequate evidence from which the Court can reliably

estimate that number. See Gross v. United States, 106 Fed. Cl. 369, 377 (2012). Thus, they have

not met their burden of showing that the proposed class is so numerous that joinder is

impracticable.

        2.       Commonality

        The commonality requirement under RCFC 23 requires a three-part showing. Plaintiffs

must demonstrate that (1) the claims of the class share common questions of law or fact, (2) those

common questions predominate over questions affecting only the named plaintiffs, and (3) the

United States has acted (or refused to act) on “grounds generally applicable to the class.” RCFC

23(a)(2), (b)(2), (b)(3). To establish the existence of a common question, Plaintiffs must show

that their claim depends on a common contention that is capable of class-wide resolution, meaning

that its determination “will resolve an issue that is central to the validity of . . . the claim[] in one

stroke.” Dukes, 564 U.S. at 350; see Monk v. Wilkie, 978 F.3d 1273, 1277 (Fed. Cir. 2020)

(“Commonality requires that a proposed class action presents a common question that is capable

of a common legal answer.”) (emphasis omitted).

        Here, Plaintiffs seek to certify a class of reservists who received certain types of

mobilization orders authorizing a per diem allowance and who were denied that per diem by the



                                                   24
Army, despite having had a minimal one-day break in service as required by the JTR. See ECF

No. 27 at 5–6. Plaintiffs claim that the common question shared by the class is “whether the Army

violated the JTR” by systemically “failing to pay per diem to [these] RC soldiers.” Id. at 11; see

ECF No. 30 at 15. Merely alleging that proposed class members “have all suffered a violation of

the same provision of law,” however, is not sufficient. Dukes, 564 U.S. at 550. As the Supreme

Court explained in Dukes, laws “can be violated in many ways.” Id.

       The alleged violation of law relevant to Plaintiffs’ remaining FY 2015 claim relates to the

ABCMR’s application of the JTR provision prohibiting retroactive amendment of orders to create

a per diem allowance. On this point, Plaintiffs articulate the common question of law as follows:

whether denial of per diem based on the retroactive amendment of an order to reflect a break in

service is lawful if the reservist actually took at least a one-day break in service per the JTR’s

requirement. ECF No. 27 at 11. Plaintiffs’ class definition—including soldiers who were denied

per diem regardless of reason—does not reflect that commonality. See Horvath, 149 Fed. Cl. at

745 (holding that commonality was not met for a purported class of Secret Service agents who

were denied statutory overtime pay, regardless of whether the denial implicated the narrow rule

challenged by the named plaintiff). Plaintiffs have thus not demonstrated that resolution of the

retroactive-amendment question will resolve the proposed class’s claims in one stroke. As

Defendant notes, the answer to that question would be entirely irrelevant to the claims of any class

member whose orders were not retroactively amended. See ECF No. 29 at 13.

       Even if the class definition could be narrowed only to reservists whose per diem was denied

by application of the JTR’s retroactive-amendment rule, Plaintiffs have not shown that the

common question identified would predominate over individualized questions of law or fact. See

RCFC 23(b)(3). The predominance requirement “may be characterized as a determination of the



                                                25
substantiality of the ‘generalized proof’ required to resolve certain issues and not others[,] or the

logical outgrowth of a challenge to a ‘system-wide failure.’” Curry v. United States, 81 Fed. Cl.

328, 334 (2008) (internal citations omitted).

       Determining entitlement to per diem under Plaintiffs’ FY 2015 claim will likely require an

individualized assessment of each proposed class member’s orders, evidence establishing whether

each member in fact had a minimal break in service and returned to his or her HOR between tours,

the circumstances surrounding the retroactive amendment of the member’s orders, as well as the

reasons for denial of the member’s per diem claims. Contrary to Plaintiffs’ contention, such

analysis is not necessary merely to make individualized damage determinations, which generally

do not preclude class certification. See ECF No. 30 at 15 (quoting Barnes, 68 Fed. Cl. at 498). It

is necessary to establish the claim in the first instance. See, e.g., Jaynes v. United States, 69 Fed.

Cl. 450, 457 (2006) (finding predominance requirement not met where class members could not

establish their entitlement to back pay on a class-wide basis using generalized proof); Gross, 106

Fed. Cl. at 379 (same).

       The relevant JTR provision forbids modifying an order retroactively to create a per diem

allowance “except to correct/complete an order to show the original intent.” JTR ¶ 4950(A)(4)

(Oct. 1, 2014), ECF No. 38-1 at 6 (emphasis in original). Assessing whether the retroactive

amendment of a class member’s order violated the JTR thus appears, by its nature, individualized

or at least unlikely to be capable of determination on a class-wide basis. The Comptroller General

opinion cited in the relevant JTR provision illustrates the fact-specific analysis that may be

necessary. Id.; see Assistant Comptroller Gen. Yates to the Sec’y of the Navy, 24 Comp. Gen. 439,

442 (Dec. 9, 1944) (holding that “[t]he circumstances in which an attempted retroactive

modification or correction of a travel order may be recognized as authorizing an additional



                                                 26
payment” is “exceptional” and depends on “the particular facts and circumstances involved in each

case”). In sum, Plaintiffs have not shown that common questions raised by their FY 2015 claim

predominate over individual issues.

       Perhaps relatedly, Plaintiffs have not shown with respect to their FY 2015 claim that the

United States has treated the class on similar grounds. See RCFC 23(b)(2). These grounds could

be “a policy or practice generally applicable to the class or even a common error shown to have

widespread effect.” Horvath, 149 Fed. Cl. at 746. Plaintiffs have identified no policy, rule, or

widespread practice related to the grounds underlying their FY 2015 claims—i.e., the alleged

improper application of the JTR’s retroactive-amendment rule. Plaintiffs rely on an excerpt of the

2015 Audit Report that discussed “a common practice among commanders . . . to change reservists’

orders so that they accurately reflect a break in service.” ECF No. 30 at 16 (citing ECF No. 38-1

at 43). The cited discussion reflects information obtained during audit interviews at two military

bases (Fort Hood and Fort Bliss) and does not clearly refer to the same type of order modification

at issue in this case. Specifically, the 2015 Audit Report explained that unit commanders “started

making sure their Soldiers received a break in service of more than 1 day so that they would be

eligible for TCS entitlements.” ECF No. 38-1 at 43. As an example, it discussed the case of one

solider whose PCS order was amended to end nine months earlier than originally intended and

who, after a two-day break in service, began a new TCS order authorizing the more generous TCS

entitlements.10 Id. at 43–44. The report does not indicate whether this amendment was done

retroactively, but based on the discussion of the approval process to amend the order for “early




       10 Plaintiffs, on the other hand, had their follow-on TCS orders retroactively amended to
start one or two days later than originally drafted so that there was at least a one-day break in
service following the scheduled end date of their PCS orders. See, e.g., ECF No. 22-1 at 6–8
(Lohmann Decision Letter) (providing chronology of Plaintiff Lohmann’s relevant orders).
                                               27
release[,]” the Court infers it was prospective. Id.; see id. at 49 (recommending changes to the

approval process for orders “that are going to be amended to end early” with a follow-on TCS

order) (emphasis added). The report also does not indicate whether the soldier discussed was

denied reimbursement for any per diem claimed. Such a prospective modification, although

clearly disfavored by the audit report, does not plainly involve the application of the JTR’s

retroactive-amendment rule, which is central to Plaintiffs’ claim.

       To be sure, as reflected in the ABCMR’s decisions, Plaintiffs all appear to have been

treated similarly by the Army with respect to their FY 2015 claim. Each had orders that were

retroactively amended to reflect at least a one-day break in service between active duty tours, each

allegedly traveled to his or her HOR during the break in service, and each had claims for per diem

in FY 2015 denied based on the JTR’s provision prohibiting retroactive modification to create a

per diem allowance. Plaintiffs, however, are all reservists who were assigned to the same military

base (Fort Hood) in FYs 2015 through 2017 as part of the same task force (Task Force Braveheart).

See ECF No. 13-1. Neither the similarities of Plaintiffs’ discrete group, nor the example discussed

in the 2015 Audit Report, is sufficient to carry Plaintiffs’ burden of showing that the Army had a

policy or practice generally applicable to the Army-wide class they seek to represent for the FY

2015 claim.

       3.      Typicality

       Plaintiffs likewise fail to demonstrate the typicality requirement for many of the same

reasons. In some respects, the commonality and typicality requirements merge. Gen. Tel. Co. of

Sw. v. Falcon, 457 U.S. 147, 158 n.13 (1982). Both serve as “guideposts” for determining whether

maintaining the suit as a class action will be economical and whether the claims of the named

plaintiff and class “are so interrelated that the interests of the class members will be fairly and



                                                28
adequately protected in their absence.” Id. Like commonality, typicality does not require

identicalness of claims. See Barnes, 68 Fed. Cl. at 498. Rather, typicality is met “when ‘each

class member’s claim arises from the same course of events, and each class member makes similar

legal arguments to prove the defendant’s liability.’” Gross, 106 Fed. Cl. at 381 (quoting Barnes,

68 Fed. Cl. at 498).

        The legal argument at issue in Plaintiffs’ FY 2015 claim is grounded on the ABCMR’s

determination that Plaintiffs’ orders were retroactively amended in violation of the JTR. Plaintiffs,

however, seek to certify a class of soldiers who either were denied their per diem or had their per

diem recouped without regard to the basis for the Army’s action. See ECF No. 27 at 5–6. Proposed

class members may have had their claims denied for any number of reasons unrelated to an alleged

violation of the JTR or Plaintiffs’ FY 2015 claim. See Fisher, 69 Fed. Cl. at 200 (holding that

typicality requires that the legal claims of the named plaintiff “share the same essential

characteristics as the claims of the class at large”).

        Even if the Court imposed a more focused class definition, Plaintiffs have not demonstrated

that their claims are typical of the claims of any proposed class members whose per diem allowance

was denied due to a retroactive modification of their orders. Plaintiffs argue that “it is reasonable

to assume that many other reservists had their orders changed . . . to reflect their entitlement to per

diem.” ECF No. 30 at 16 (citing ECF No. 38-1 at 43). As discussed above, the example provided

in the 2015 Audit Report does not appear to “share the same essential characteristics” as the

retroactive amendment at issue in Plaintiffs’ FY 2015 claim. Fisher, 69 Fed. Cl. at 200. Therefore,

Plaintiffs have not provided the Court with a basis to conclude that their claims are characteristic

of the proposed class.




                                                  29
        4.      Superiority

        To meet the superiority requirement, a plaintiff must show that a class action is “superior

to other available methods for fairly and efficiently adjudicating the controversy.” RCFC 23(b)(3).

The rule provides a list of non-exhaustive factors to consider, including the class’s interests in

prosecuting their own separate actions, whether class members have already begun litigation

involving the dispute at issue, and the anticipated difficulties in managing the class. Id.; see Fisher,

69 Fed. Cl. at 193. The parties’ dispute over superiority focuses on the first and third of these

considerations.11

        Plaintiffs argue that proposed class members are unlikely to bring separate, individual

actions in light of the size of the damage awards that they may recover and that, without

certification and notification, many will not know they have a claim. See ECF No. 27 at 15; see

also ECF No. 30 at 16–17. Relying on Plaintiffs’ estimate that some class members may have

damages exceeding $50,000 or $100,000, Defendant argues that such high-range damages cut

against class certification. See ECF No. 29 at 15. It also emphasizes the significant difficulties

with identifying and managing the class. Id. at 15–16.

        The Court largely agrees with Defendant on this factor. The size of the proposed class’s

claims do not make this case a prime candidate for class treatment. “There is no magic number”

that dictates whether a claim is too small or large enough to warrant class certification. Fisher, 69

Fed. Cl. at 205. “The relevant inquiry is whether the class members would pursue individual

claims if the class were not certified.” Id. Plaintiffs contend that some proposed class members

could have very large claims that amount to more than $50,000 or even $100,000—an amount that




        11
         As to the second consideration, neither party has pointed the Court to any litigation
brought by potential class members involving the claims asserted by Plaintiffs in this case.
                                                  30
does not strike this Court as “too small to justify being brought individually.” Curry, 81 Fed. Cl.

at 338. Even if some potential class members do not have such significant damages, Plaintiffs

have not cited evidence to support their assertion that “many other [class members] will likely

have damages that are far less.” ECF No. 27 at 15; see Gross, 169 Fed. Cl. at 384 (“Plaintiff has

provided no evidence—not even a ballpark estimate—regarding the amounts of the claims that he

or other prospective class members might assert.”). Using the findings of the audit reports that

investigated the type of per diem entitlements at issue, soldiers identified by the auditors as

receiving unauthorized per diem under similar orders received on average between $1 5,000 and

$22,000. See ECF No. 38-1 at 37, 40 (finding that 100 soldiers received about $1.5 million and

13 soldiers received $286,000 in unauthorized per diem entitlements); see also id. at 70 (finding

that 50 soldiers received $870,534 in unauthorized per diem entitlements).

       Plaintiffs have not persuasively argued why soldiers with $15,000–$100,000 in potential

damages would be unlikely to pursue their claims outside of a class action. They note that some

proposed class members may be in or near retirement, and thus less likely to initiate a claim, but

acknowledge that most of the named Plaintiffs are in that category too. See ECF No. 30 at 17.

Unquestionably, neither Plaintiffs’ retirement status nor the size of their damages has prevented

them from persistently pursuing their claims over the past several years.

       Plaintiffs also argue that a class action is superior because absent “formal notification” the

proposed class members are not likely to know they have a claim. See id. According to Plaintiffs,

having been informed by the Army that they were not entitled to per diem based on the 2 015 Audit

Report rule, potential class members have no reason to “re-engage the Army’s system without

some prompting” now that the ABCMR has recognized that the rule is erroneous. Id. Defendant

indicated in its remand motion that “the Army has agreed to provide an appropriate notice to its



                                                31
soldiers that they might be entitled to compensation” “should the ABCMR determine that plaintiffs

are entitled to some or all of the relief they seek.” See ECF No. 12 at 5. Defendant’s counsel

indicated at oral argument that the Army still intends to issue that notice Army-wide once the Court

has resolved the class certification issue. Defendant’s planned notice would thus appear to provide

the prompting Plaintiffs seek for proposed class members who were affected by application of the

2015 Audit Report rule.

       Finally, the parties dispute the level of difficulty involved in managing the proposed class.

Defendant argues that it would likely be difficult for the Army to identify all proposed class

members given that there is “no centralized database with a complete order history to query.” ECF

No. 29 at 20. The limitations on the Army’s ability to identify in an automated manner the entire

class is borne out in the 2016 Audit Report, which discussed the difficulties auditors faced in

performing “a 100-percent review” of soldiers with mobilization orders like Plaintiffs’ orders.

ECF No. 38-1 at 70–71. That said, Defendant’s concerns are “hardly unique” to this case and such

difficulties alone should not prevent the Court from certifying a class where it would otherwise be

appropriate. Barnes, 68 Fed. Cl. at 500–01. Plaintiffs correctly note that the type of notice the

Army already intends to provide in light of the ABCMR’s decisions in this case could be

implemented in the context of a class action. See ECF No. 30 at 18–19. The proposed class

definition sets forth criteria that will likely allow potential class members to self-identify and opt-

in, if they choose to do so. See Curry, 81 Fed. Cl. at 338. And the Army has databases (albeit

decentralized) that could be manually reviewed to confirm class membership. See ECF No. 38-1

at 71 (noting that auditors manually reviewed mobilization orders for 737 RC soldiers during the

2016 Audit Report review).




                                                 32
       However, while sufficiently identifying the class may not present an obstacle to

certification, there would be significant difficulties determining each proposed class member’s

entitlement to per diem under Plaintiffs’ FY 2015 claim. As discussed above, the Court finds that

an individualized assessment of each class member’s particular facts and circumstances would

likely be necessary to determine whether the Army improperly denied per diem payments as a

result of a retroactive amendment of orders. As such, litigating this case as a class action would

not likely “achieve economies of time, effort, and expense.” Barnes, 68 Fed. Cl. at 499; see Fisher,

69 Fed. Cl. at 206.

       Accordingly, the Court finds that the cost/benefit analysis of the superiority factor tips in

favor of denying certification.

                                       IV. CONCLUSION

       For these reasons, the Court DENIES Plaintiffs’ Motion for Class Certification and

Appointment of Class Counsel (ECF No. 13) and Amended Motion for Class Certification and

Appointment of Class Counsel (ECF No. 27). The Court DENIES AS MOOT Defendant’s

alternative request to stay administration of any class until a dispositive ruling in this case (ECF

No. 29).

       The parties shall submit a joint status report by no later than 14 days from the date of this

Order proposing a schedule for further proceedings in this matter, including deadlines for the filing

of the administrative record and cross-motions for judgment on the administrative record.

       SO ORDERED.



Dated: June 29, 2021                                  /s/ Kathryn C. Davis
                                                      KATHRYN C. DAVIS
                                                      Judge



                                                 33